Van Dusen, J.,
Testator first gave a legacy absolutely to his brother David, and then provided, “in the event of his decease, the bequest is *561to go to his wife, Francis Hammond, absolutely.” First, David died before the testator, and later so did his wife, Frances. The substitutionary gift in case of his death shows an intention that David must survive in order to receive the legacy in person, and the fact that the substitutionary gift is also ineffective does not change this intention. There is, therefore, no lapse of David’s legacy on which section 15 (b) of the Wills Act, giving the legacy to his children, may take effect; and the case comes within the principle of Kunkel v. Kunkel, 267 Pa. 163, in which a bequest to a brother, “if living at the time of my decease,” was held not to have the benefit of the statute.
The exceptions are dismissed.